 Case 1:18-cv-01259-RGA Document 14 Filed 10/29/18 Page 1 of 2 PageID #: 195




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

ELECTION SYSTEMS & SOFTWARE, LLC,

       Plaintiff,
                                                   Civil Action No. 1:18-cv-1259-RGA
               v.
                                                   JURY TRIAL DEMANDED
SMARTMATIC USA CORPORATION,

       Defendant.


                       NOTICE OF CHANGE OF FIRM AND ADDRESS

       PLEASE TAKE NOTICE that as of this date, the firm name and address for service for the

following counsel for Plaintiff, Election Systems & Software, LLC, is changed to:

               Robert M. Evans, Jr.         Robert.evans@stinson.com
               Michael J. Hartley           Michael.hartley@stinson.com
               Kyle G. Gottuso              Kyle.gottuso@stinson.com
               Micah T. Uptegrove           Micah.uptegrove@stinson.com

               STINSON LEONARD STREET LLP
               7700 Forsyth Blvd., Suite 1100
               St. Louis, MO 63105-1821
               (314) 863-0800



Dated: October 29, 2018


                                                   ROGOWSKI LAW LLC

                                                   By: _/s/ Patricia S. Rogowski _
                                                   Patricia Smink Rogowski (Bar No. 2632)
                                                   501 Silverside Road, Suite 11
                                                   Silverside Carr Executive Center
                                                   Wilmington, DE 19809
                                                   (302) 893-0048 (t)
                                                   pat@rogowskilaw.com
                                                   Attorney for Plaintiff,
                                                   Election Systems & Software, LLC
 Case 1:18-cv-01259-RGA Document 14 Filed 10/29/18 Page 2 of 2 PageID #: 196




                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on October 29, 2018 she caused the foregoing to be

filed with the Clerk of the United States District court for the District of Delaware, a copy of which

will be served on counsel of record by the Clerk’s ECF/CM system.



                                                    /s/ Patricia S. Rogowski

                                                    ROGOWSKI LAW LLC
                                                    Patricia Smink Rogowski (Bar ID No. 2632)
                                                    501 Silverside Road, Suite 11
                                                    Silverside Carr Executive Center
                                                    Wilmington, DE 19809
                                                    (302) 893-0048
                                                    pat@rogowskilaw.com
